Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.433 Filed 11/14/20 Page 1 of 37




           EXHIBIT 3
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.434 Filed 11/14/20 Page 2 of 37




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,
 and CAMERON TARSA,
                                               CIVIL ACTION
                    Plaintiffs,
       v.
                                               Case No. 1:20-cv-01083-JTN-PJG
 JOCELYN BENSON, in her official capacity as
 Michigan Secretary of State, MICHIGAN         Hon. Janet T. Neff
 BOARD OF STATE CANVASSERS, WAYNE
 COUNTY, MICHIGAN, and WAYNE COUNTY
 BOARD OF COUNTY CANVASSERS,

                    Defendants.



  PROPOSED INTERVENOR-DEFENDANTS DNC AND MICHIGAN DEMOCRATIC
 PARTY’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT FOR DECLARATORY,
           EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.435 Filed 11/14/20 Page 3 of 37




                                                   TABLE OF CONTENTS

 CONCISE STATEMENT OF REASONS ..................................................................................... ii
 I. INTRODUCTION .................................................................................................................... 1
 II. BACKGROUND ...................................................................................................................... 2
    A. Michigan’s Election Laws ................................................................................................... 2
    B. State Court Lawsuits ............................................................................................................ 4
    C. Plaintiffs’ Complaint ............................................................................................................ 6
 III. LEGAL STANDARD............................................................................................................... 7
 IV. ARGUMENT ............................................................................................................................ 8
    A. This Court should abstain in deference to ongoing state court proceedings........................ 8
    B. The Eleventh Amendment bars this suit. ........................................................................... 13
    C. Plaintiffs lack standing. ...................................................................................................... 18
        1.    Plaintiffs do not allege harms sufficient to satisfy Article III standing. ........................ 19
        2.    Plaintiffs’ lack prudential standing to bring Count II. ................................................... 21
    D. Plaintiffs fail to state claims on which relief can be granted. ............................................ 22
        1.    Plaintiffs’ claims are simply not plausible. .................................................................... 22
        2.    Plaintiffs have not pleaded a cognizable equal protection claim. .................................. 24
        3.    Plaintiffs’ Election Code claim fails as a matter of law. ............................................... 27
        4.    Plaintiffs have not pleaded a viable claim under the Elections and Electors Clauses. .. 29
    E. Plaintiffs are not entitled to the relief they seek. ............................................................... 29
 V. CONCLUSION ....................................................................................................................... 32




                                                                      i
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.436 Filed 11/14/20 Page 4 of 37




                           CONCISE STATEMENT OF REASONS

 1.    Under well-established abstention principles, this Court should defer to ongoing state court

       proceedings.

 2.    The Eleventh Amendment bars Plaintiffs claims because this Court cannot require state

       officials to conform to state law.

 3.    Plaintiffs’ complaint should be dismissed because Plaintiffs lack both Article III and

       prudential standing to bring these claims.

 4.    Plaintiffs’ complaint should be dismissed because their constitutional and statutory claims

       fail as a matter of law.




                                                ii
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.437 Filed 11/14/20 Page 5 of 37




                                      I.      INTRODUCTION

        The people of Michigan have spoken. On November 3, 2020, more than 5.5 million

 Michiganders—a new record—cast their votes in races up and down the ballot. Their votes have

 since been received, processed, and canvassed by a dedicated team of election officials and

 volunteers, operating under intense scrutiny in the midst of a public health crisis. Every major

 news outlet has called Michigan for former vice president Joe Biden—unsurprisingly, as he leads

 by nearly 150,000 votes and a margin of 2.6 percent—and, based on national election results,

 designated him president-elect.

        Dissatisfied with this result and unwilling to accept it, Plaintiffs, including Donald J.

 Trump for President, Inc. (the “Trump Campaign”), filed this suit in an apparent attempt to sow

 doubt about the results of the election. But their claims constitute mere intrigue and fantasy,

 divorced from reality and the successful—indeed, heroic—administration of this election by state

 and local officials. Supported only by flimsy evidence and rank generalizations, the Trump

 Campaign seeks extraordinary and unprecedented relief from this Court, including a halt to the

 certification of the entire state’s duly counted votes.

        The Trump Campaign and its allies are pursuing multiple avenues to obtain their requested

 relief, all of which have thus far failed. Although they currently have substantially similar actions

 pending in state court, they have simultaneously sought refuge in a federal forum, demanding that

 this Court disregard bedrock principles of federalism and comity and Article III’s jurisdictional

 requirements. This Court should promptly dismiss Plaintiffs’ complaint for lack of subject matter

 jurisdiction and failure to state a claim on which relief can be granted, and the certification of

 Michigan’s returns should proceed.

        As the Trump Campaign aptly put it four years ago, “there is no reason to rewrite Michigan



                                                   1
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.438 Filed 11/14/20 Page 6 of 37




 election law to accommodate the conspiracy-minded requests of an acknowledged loser.” Donald

 J. Trump & Donald J. Trump for President, Inc.’s Objections to Dr. Jill Stein’s Recount Pet., In re

 Pet. for Recount for Office of President of U.S. of Am. (Mich. Bd. of State Canvassers Dec. 1,

 2016) (attached as Ex. 14).1 This latest lawsuit is just one more distraction to disrupt the timely

 and orderly completion of the democratic process, the latest salvo in an increasingly desperate

 campaign to overturn the will of the people. Because Plaintiffs’ claims are premised on

 noncognizable legal theories and implausible allegations of widespread electoral malfeasance, this

 Court should not grant the relief they seek, and their complaint should be dismissed.

                                     II.     BACKGROUND

 A.     Michigan’s Election Laws

        In Michigan, poll workers—known as “election inspectors”—are registered Michigan

 voters, each of whom has been deemed by the local clerk to have “a good reputation” and

 “sufficient education and clerical ability” to perform the necessary duties, Mich. Comp. Laws

 § 168.677, and has taken an oath of office both to support the federal and state constitutions and

 to “faithfully discharge the duties of the office of inspector of elections according to the best of

 [their] ability,” id. § 168.680; see also id. § 168.674 (providing that election inspectors’

 qualifications are subject to challenge by county chairs of major political parties). Election

 inspectors shoulder the burden of ensuring polling places and counting boards run smoothly while

 also overseeing certain tasks, such as duplication of ballots, which might be necessary when a

 ballot cannot be read by a machine or a military or overseas ballot needs to be transcribed into a

 machine-readable ballot.



 1
  Exhibit cites refer to the exhibits attached to Proposed Intervenor-Defendants DNC and Michigan
 Democratic Party’s motion to intervene, filed concurrently.

                                                  2
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.439 Filed 11/14/20 Page 7 of 37




        Election “challengers,” by contrast, are volunteers appointed by political parties or other

 organized groups who can challenge the validity of absent voter ballots at one of two locations: a

 precinct or an absent voter counting board (“AVCB”). Id. § 168.730(1). Challengers may:

 (1) observe the manner in which election inspectors perform their duties, (2) challenge the validity

 of ballots, (3) challenge election procedures not properly performed, or (4) bring various election

 code violations to the attention of election inspectors. Id. § 168.733(1). Challengers may only

 challenge a voter whom they have “good reason to believe is not a registered elector.” Id.

 § 168.733(1)(c). Challengers are prohibited from engaging in “disorderly conduct” or voter

 intimidation. Id. §§ 168.733(3), 168.733(4). They may not “make a challenge indiscriminately,”

 “handle the poll books . . . or the ballots,” or “interfere with or unduly delay the work of the

 election inspectors.” Id. § 168.727(3). They must also take an oath not to communicate any

 information about the “processing and tallying of votes . . . until after the polls are closed.” Id.

 § 168.765a(9). Challengers’ misbehavior may result in criminal penalties. See id. § 168.727(3).

        Michigan law limits the number of challengers at precincts to “not more than 2” and at

 counting boards to “not more than 1” per entity, whether a political party or other certifying group.

 Id. § 168.730. Once challengers are duly appointed and accepted into the precinct or AVCB,

 election inspectors may not prevent their presence, id. § 168.734, and must provide them with a

 space where they may observe ballot counting, id. § 168.733(2). The Legislature further vested in

 Defendant Jocelyn Benson, the Michigan Secretary of State (the “Secretary”), the authority to

 issue “instructions . . . for the conduct of absent voter counting boards or combined absent voter

 counting boards.” Id. § 168.765a(13). Pursuant to that authority, the Secretary allowed local




                                                  3
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.440 Filed 11/14/20 Page 8 of 37




 jurisdictions to determine, for the purposes of combined AVCBs,2 “how and under what conditions

 challengers and other individuals permitted into the facility will be allowed in.” Absent Voter

 Ballot    Election   Day    Processing,     Mich.       Bureau   of   Elections   11   (Oct.    2020),

 https://www.michigan.gov/documents/sos/VIII_Absent_Voter_County_Boards_265998_7.pdf.3

 In every election, officials must balance challengers’ right of access with election inspectors’ need

 to do their work in limited available space. During this past election, Michigan’s officials needed

 to grapple with not only how to conduct an orderly election, but also how best to safely allow

 individuals access to polling places in light of the COVID-19 pandemic and the social distancing

 required to prevent transmission of the virus.

 B.       State Court Lawsuits

          In the eleven days following election day, various challenges to Michigan’s election

 procedures and results have been filed in state court, including a previous lawsuit filed by two

 Plaintiffs in this action: the Trump Campaign and Eric Ostergren. In that case, which featured

 many of the same claims now raised here, the Trump Campaign sought an immediate cessation of

 the counting of absentee ballots based on allegations of insufficient oversight. See Verified Compl.


 2
  “[C]ity or townships may enter into agreements with each other or with the county to operate a
 combined absent voter counting board. In general, the same rules and procedures apply to
 combined absent voter counting boards that apply to other absent voter counting boards.” Absent
 Voter Ballot Election Day Processing, Mich. Bureau of Elections 10 (Oct. 2020),
 https://www.michigan.gov/documents/sos/VIII_Absent_Voter_County_Boards_265998_7.pdf.
 3
   “When considering whether to grant a Rule . . . 12(b)(6) motion,” the Court may consider
 “matters of public record (e.g. pleadings, orders and other papers on file in another action pending
 in the court; records or reports of administrative bodies; or the legislative history of laws, rules or
 ordinances) as long as the facts noticed are not subject to reasonable dispute.” Lozar v. Birds Eye
 Foods, Inc., 678 F. Supp. 2d 589, 599 (W.D. Mich. 2009) (quoting Pakootas v. Teck Cominco
 Metals, Ltd., 632 F. Supp. 2d 1029, 1032 (E.D. Wash. 2009)); see also United States ex rel.
 Modglin v. DJO Glob. Inc., 48 F. Supp. 3d 1362, 1381 (C.D. Cal. 2014) (courts may take judicial
 notice of “‘government documents available from reliable sources on the Internet,’ such as
 websites run by governmental agencies” (quoting Hansen Beverage Co. v. Innovation Ventures,
 LLC, No. 08-CV-1166-IEG (POR), 2009 WL 6597891, at *2 (S.D. Cal. Dec. 23, 2009))).

                                                     4
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.441 Filed 11/14/20 Page 9 of 37




 for Immediate Declaratory & Injunctive Relief, Donald J. Trump for President, Inc. v. Benson,

 No. 20-000225-MZ (Mich. Ct. Cl. Nov. 4, 2020) (attached as Ex. 7). The Michigan Court of

 Claims denied the Trump Campaign’s emergency motion for declaratory relief, concluding that it

 was unlikely to succeed on the merits and that, even “overlooking the problems with the factual

 and evidentiary record,” the matter had become moot because “the complaint and emergency

 motion were not filed until approximately 4:00 p.m. on November 4, 2020—despite being

 announced to various media outlets much earlier in the day.” Donald J. Trump for President, Inc.

 v. Benson, No. 20-000225-MZ, slip op. at 5 (Mich. Ct. Cl. Nov. 6, 2020) (attached as Ex. 8). The

 Trump Campaign has since sought an appeal. See Mot. for Immediate Consideration of Appeal

 Under MCR 7.211(C)(6), Donald J. Trump for President, Inc. v. Benson, No. 20-000225-MZ

 (Mich. Ct. App. Nov. 6, 2020) (attached as Ex. 9).

        Other election-related challenges have been similarly rejected as having no legal or factual

 merit. On election day, the Michigan Court of Claims denied an emergency motion to increase, at

 the eleventh hour and without any legal justification, the number of challengers allowed at the

 Oakland County vote center. See Polasek-Savage v. Benson, No. 20-000217-MM, slip op. at 3

 (Mich. Ct. Cl. Nov. 3, 2020) (attached as Ex. 10). On November 6, the Third Judicial Circuit Court

 for Wayne County rejected an effort to delay certification of that County’s ballots:

        This Court finds that it is mere speculation by plaintiffs that hundreds or thousands
        of ballots have, in fact, been changed and presumably falsified. . . .

        A delay in counting and finalizing the votes from the City of Detroit without any
        evidentiary basis for doing so, engenders a lack of confidence in the City of Detroit
        to conduct full and fair elections. The City of Detroit should not be harmed when
        there is no evidence to support accusations of voter fraud.

 Stoddard v. City Election Comm’n, No. 20-014604-CZ, slip op. at 4 (Mich. Cir. Ct. Nov. 6, 2020)

 (attached as Ex. 11).



                                                  5
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.442 Filed 11/14/20 Page 10 of 37




        And on November 13, the Third Judicial Circuit Court denied the plaintiffs’ motion for

 preliminary injunction in another challenge to Wayne County’s returns. See Costantino v. City of

 Detroit, No. 20-014780-AW, slip op. at 13 (Mich. Cir. Ct. Nov. 13, 2020) (attached as Ex. 13).

 After discounting affidavits reporting vague allegations of suspicious conduct at TCF Center and

 concluding that the “[p]laintiffs’ interpretation of events is incorrect and not credible,” the court

 observed that

        [i]t would be an unprecedented exercise of judicial activism for this Court to stop
        the certification process of the Wayne County Board of Canvassers. . . .

        Waiting for the Court to locate and appoint an independent, nonpartisan auditor to
        examine the votes, reach a conclusion and then finally report to the Court would
        involve untold delay. It would cause delay in establishing the Presidential vote
        tabulation, as well as all other County and State races. It would also undermine faith
        in the Electoral System.

 Id. at 11–13.

        These cases remain ongoing.

 C.     Plaintiffs’ Complaint

        More than a week after election day—and well after the tabulation of ballots in Wayne

 County and elsewhere in Michigan concluded—Plaintiffs filed this suit. Most of their complaint,

 like the 200-plus pages of exhibits accompanying it, consists of declarations and testimonials from

 individuals who observed alleged irregularities in Wayne County’s processing of ballots. From

 this hodgepodge of allegations, Plaintiffs derive three claims: Count I, which alleges that the

 “failure to allow challengers and [the] counting of ineligible and illegal ballots . . . diluted the

 lawful ballots of these plaintiffs and of other Michigan voters” in violation of the Equal Protection

 Clauses of the U.S. and Michigan Constitutions, Compl. ¶¶ 76–80; Count II, which claims that

 Defendants violated the U.S. Constitution’s Elections and Electors Clauses by departing from

 Michigan’s Election Code and “preventing Republican challengers from meaningfully observing


                                                  6
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.443 Filed 11/14/20 Page 11 of 37




 and participating in the ballot processing and counting process,” id. ¶¶ 81–84; and Count III, which

 similarly alleges violations of Michigan’s Election Code provisions relating to election

 challengers, id. ¶¶ 85–88.

                                   III.    LEGAL STANDARD

        Whether a party has Article III standing is properly addressed as a question of a court’s

 subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See Lyshe v. Levy, 854

 F.3d 855, 857 (6th Cir. 2017). Unlike a motion to dismiss for failure to state a claim under Rule

 12(b)(6), “where subject matter jurisdiction is challenged under Rule 12(b)(1)[,] . . . the plaintiff

 has the burden of proving jurisdiction in order to survive the motion.” RMI Titanium Co. v.

 Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996) (emphasis omitted) (quoting Rogers

 v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986)).

        When considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court

 presumes that all well-pleaded material allegations in the complaint are true, see Total Benefits

 Plan. Agency v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008), but “a

 plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

 labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Fed. R. Civ.

 P. 8(a)). Courts need not accept as true legal conclusions or unwarranted factual inferences. See

 Total Benefits Plan., 552 F.3d at 434.




                                                  7
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.444 Filed 11/14/20 Page 12 of 37




                                        IV.     ARGUMENT

 A.     This Court should abstain in deference to ongoing state court proceedings.

        At the outset, the Court need not reach the merits of Plaintiffs’ claims to dismiss this

 lawsuit. Under well-established abstention principles, Plaintiffs’ challenge to Michigan’s

 administration of its election under state law should proceed in pending state court proceedings.

        In bringing this suit, Plaintiffs seek to bypass both state law remedies—which are designed

 specifically to address the types of grievances over the tabulation of votes and certification of

 results that Plaintiffs have raised here—and unfavorable rulings in ongoing state court

 proceedings. The relief Plaintiffs seek calls for an extraordinary intrusion on state sovereignty by

 a federal court, and principles of federalism and comity counsel strongly in favor of, and indeed

 may well require, adjudication of these claims through the well-established state law procedures

 for election contests. See González-Cancel v. Partido Nuevo Progresista, 696 F.3d 115, 120 (1st

 Cir. 2012) (“Where, as here, a plaintiff is aware of, yet fails to fully use, an adequate state

 administrative or judicial process to address a local election dispute, a claim that the election

 process created fundamental unfairness to warrant federal intervention cannot survive.”); see also

 Costantino, slip op. at 10–12 (describing remedies under Michigan law for election challenges)

 (attached as Ex. 13).

        Under the abstention doctrine set forth in Railroad Commission v. Pullman Co., 312 U.S.

 496 (1941), federal courts should “avoid exercising jurisdiction in cases involving an ambiguous

 state statute that may be interpreted by state courts so as to eliminate, or at least alter materially,

 the constitutional question raised in federal court.” Lawrence v. Pelton, 413 F. Supp. 3d 701, 709

 (W.D. Mich. 2019) (quoting Fowler v. Benson, 924 F.3d 247, 255 (6th Cir. 2019)). This doctrine

 “acknowledges that federal courts should avoid the unnecessary resolution of federal constitutional



                                                   8
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.445 Filed 11/14/20 Page 13 of 37




 issues and that state courts provide the authoritative adjudication of questions of state law.” Brown

 v. Tidwell, 169 F.3d 330, 332 (6th Cir. 1999) (quoting Brockett v. Spokane Arcades, Inc., 472 U.S.

 491, 508 (1985)). Abstention thus reflects the federal judiciary’s “scrupulous regard for the rightful

 independence of the state governments.” Pullman, 312 U.S. at 501. Abstention is appropriate if

 the Court finds that (1) “state law is unclear,” and (2) “a clarification of that law would preclude

 the need to adjudicate the federal question.” Hunter v. Hamilton Cnty. Bd. of Elections, 635 F.3d

 219, 233 (6th Cir. 2011). Both requirements are easily met here.

        First, Plaintiffs’ federal constitutional claims center on unresolved questions of state law.

 The complaint expressly alleges that Plaintiffs’ claims hinge on violations of Michigan’s Election

 Code, see Compl. ¶¶ 77–78, 80, 83–84, and Plaintiffs devote a substantial portion of the complaint

 to describing various provisions of the Michigan Compiled Laws, see id. ¶¶ 20–23, 56–58, 67.

 Plaintiffs contend that certain Republican Party election challengers could not enter the ballot

 counting location, were not allowed sufficiently close to counting tables, and could not view the

 processing or counting of ballots when election officials blocked their view. Plaintiffs further claim

 that, accordingly, the challengers could not “meaningfully” observe ballot processing and counting

 and that this “violated [a] statutory guarantee.” Id. ¶ 83; see also id. ¶ 80 (alleging that Secretary

 failed to require Wayne County “to conduct the general election in a uniform manner as required

 by Michigan’s Election Code”). This is purely a question of state law that should be addressed and

 adjudicated by a state court.

        Plaintiffs’ objections to the eligibility of particular ballots and their claims about video

 monitoring of unattended ballot drop boxes likewise turn on questions of state law. As noted above,

 there are multiple suits ongoing in state court on these very same issues, one of which involves

 substantially the same parties, see Exs. 7–9, and another of which Plaintiffs themselves cite to



                                                   9
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.446 Filed 11/14/20 Page 14 of 37




 support their federal court claims. See Compl. ¶ 55 (noting that Costantino “raises similar

 allegations of voter fraud and irregularities”). However, rather than properly appealing in the

 Michigan courts, Plaintiffs improperly seek a second opinion in federal court. Under these

 circumstances, abstention is the correct course.

        Second, clarification of these state law issues would preclude the need to adjudicate the

 federal questions in this case. If reviewing state courts in the (similarly captioned) state case

 Donald J. Trump for President, Inc. v. Benson or in Costantino were to definitively interpret

 Michigan law and enforce state law procedures for adjudicating challenges to election results, then

 there would be nothing left for this Court to decide. Indeed, in the absence of a higher court

 decision, the trial court decisions in both state cases are dispositive and suggest that it is highly

 likely that the state law questions will be resolved in Defendants’ favor. See West v. AT&T Co.,

 311 U.S. 223, 236–37 (1940) (noting that “a federal court is not free to reject” rules of decision

 issued by state courts “merely because it has not received the sanction of the highest state court”).

 Any analysis of Plaintiffs’ claims in this Court would begin with an interpretation of the Michigan

 statutory provisions that were allegedly violated; if Plaintiffs are incorrect that the conduct alleged

 violates Michigan law—as state trial courts have already concluded—then they cannot succeed

 on their equal protection claim or their claim under the Elections and Electors Clauses. See Compl.

 ¶¶ 77–78, 80, 83–84 (alleging that Defendants committed constitutional violations when they

 failed to conduct election as required by Michigan’s Election Code).

        In short, allowing Michigan courts to interpret these state law questions “may obviate the

 federal claims” and “eliminate the need to reach the federal question,” and this Court should

 therefore abstain. GTE N., Inc. v. Strand, 209 F.3d 909, 921 (6th Cir. 2000); see also Georgevich

 v. Strauss, 772 F.2d 1078, 1094–95 (3d Cir. 1985) (abstaining where “state law appears to resolve



                                                    10
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.447 Filed 11/14/20 Page 15 of 37




 the sole issue in the case” and thus it “may be more appropriately resolved in state court,” and

 noting that “[i]f we do not need to intrude, we should not”).4

        Moreover, Colorado River Water Conservation District v. United States, 424 U.S. 800

 (1976), also counsels in favor of abstention. This doctrine encourages “abstention in favor of

 ongoing, parallel state proceedings in cases where ‘considerations of wise judicial administration,

 giving regard to conservation of judicial resources and comprehensive disposition of litigation’

 clearly favor abstention.” Ackerman v. ExxonMobil Corp., 734 F.3d 237, 248 (4th Cir. 2013)

 (quoting Colo. River, 424 U.S. at 817). “The threshold question in a Colorado River inquiry is

 whether the pending state and federal suits are parallel,” id., and that requirement is satisfied here

 because the Trump Campaign and Plaintiff Ostergren are currently involved in a state court action

 that implicates the same issues of Michigan law. See Exs. 7–9.5 The other relevant factors under

 this doctrine—including avoiding piecemeal litigation, the order and relative progress of the cases,

 the critical issues of state law at stake, and the adequacy of the state court to continue addressing

 these issues—also weigh heavily in favor of abstention. See Preferred Care of Del., Inc. v.

 VanArsdale, 676 F. App’x 388, 395 (6th Cir. 2017).




 4
   Another federal court facing similar claims related to this election concluded that abstention was
 proper, rejecting the plaintiffs’ request “to find that state officials have wrongly interpreted state
 law” where “an alternative appropriately exists with the . . . state courts.” Donald J. Trump for
 President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 4920952, at *17 (W.D. Pa. Aug. 23, 2020)
 (quoting Fuente v. Cortes, 207 F. Supp. 3d 441, 452 (M.D. Pa. 2016)).
 5
   Parallelism in this case is not defeated simply because the state court litigation does not raise
 identical claims; it is sufficient that the claims in this case are “predicated on the same allegations
 as to the same material facts.” Romine v. Compuserve Corp., 160 F.3d 337, 340 (6th Cir. 1998).
 Nor does it matter that this case contains additional Plaintiffs; the Sixth Circuit has “never held
 that identity of parties is required for parallelism. In fact, [it has] held the opposite.” Healthcare
 Co. v. Upward Mobility, Inc., 784 F. App’x 390, 395 (6th Cir. 2019); cf. Lumen Constr., Inc. v.
 Brant Constr. Co, 780 F.2d 691, 695 (7th Cir. 1985) (“If the rule were otherwise, the Colorado
 River doctrine could be entirely avoided by the simple expedient of naming additional parties.”).

                                                   11
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.448 Filed 11/14/20 Page 16 of 37




         Finally, Plaintiffs’ claims are precluded under Burford abstention, which is appropriate, as

 here, “where timely and adequate state-court review is available and (1) a case presents ‘difficult

 questions of state law bearing on policy problems of substantial public import whose importance

 transcends the case at bar,’ or (2) the ‘exercise of federal review of the question in a case and in

 similar cases would be disruptive of state efforts to establish a coherent policy with respect to a

 matter of substantial public concern.’” Caudill v. Eubanks Farms, Inc., 301 F.3d 658, 660 (6th Cir.

 2002) (quoting New Orleans Pub. Serv., Inc. v. Council, 491 U.S. 350, 361 (1989)); see also

 Burford v. Sun Oil Co., 319 U.S. 315, 334 (1943). There is simply no dispute that the conduct of

 federal elections implicates a vital area of state policy. The U.S. Constitution explicitly delegates

 to the states the responsibility for determining the “Times, Places, and Manner of holding

 Elections,” U.S. Const. art. II, § 1, cl. 2, and the “Manner” in which it appoints presidential

 electors, U.S. Const. art. I, § 4, cl. 1. Michigan therefore has a compelling interest in the orderly

 administration and certification of its elections. Indeed, as Plaintiffs point out throughout their

 complaint, Michigan has enacted an extensive Election Code that provides for an orderly canvass

 and protects the integrity of the electoral process. Accordingly, because the State has “primary

 authority over the administration of elections,” Hunter, 635 F.3d at 232, abstention is proper—this

 case implicates an area where “the State’s interests are paramount” and thus “would best be

 adjudicated in a state forum.” Caudill, 301 F.3d at 660 (quoting Quackenbush v. Allstate Ins. Co.,

 517 U.S. 706, 728 (1996)).

         In short, the Trump Campaign should not be permitted to employ the federal courts in a

 transparent effort to relitigate the same claims that continue to fail in state court. This blatant

 “attempt to . . . avoid adverse rulings by the state court . . . weighs strongly in favor of abstention.”

 Nakash v. Marciano, 882 F.2d 1411, 1417 (9th Cir. 1989). Indeed, if any case demands



                                                    12
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.449 Filed 11/14/20 Page 17 of 37




 abstention—whether under Pullman, Colorado River, or Burford, each of which is applicable

 here—it is this one.

 B.     The Eleventh Amendment bars this suit.

        The Eleventh Amendment bars this Court’s exercise of judicial power to issue Plaintiffs’

 requested relief because a federal court cannot order state officials to conform to state law. See

 Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984).

        Plaintiffs’ complaint is replete with references to what Michigan law requires, what the

 Michigan Legislature intended, and how the allegedly unlawful actions of election workers in

 Detroit and elsewhere violate both.6 Count III is premised exclusively on officials’ alleged

 violations of state statutes. See Compl. ¶¶ 85–88 (claim premised solely on allegations that

 “Secretary of State Benson and the election officials in Wayne County violated MCL 168.730-

 168.734”). Even Counts I and II, though superficially couched in the language of federal

 constitutional claims, at bottom allege only violations of Michigan law. See id. ¶ 77 (Count I:

 alleging equal protection violation premised solely on “Wayne County’s failure to allow

 challengers and its counting of ineligible and illegal ballots that did not comply with the Michigan

 Election Code” (emphasis added)); id. ¶ 83 (Count II: Elections Clause and Electors Clause claim

 premised solely on alleged “violat[ions]” of “Michigan statutes enacted by the legislature”

 (emphasis added)). Accordingly, each of these claims requires this Court to (1) adjudicate whether

 Defendants violated state law, and (2) issue a preliminary injunction requiring state officials to

 comply with state law. See, e.g., id. at 30 (asking Court for “[a]n order directing Secretary Benson


 6
   See, e.g., Compl. 2 (“Unfortunately, Wayne County did not conduct (and is not conducting) this
 election as required by Michigan law, and Secretary of State Benson did not require Wayne County
 to follow Michigan’s election code.”); id. ¶¶ 18–25 (describing Michigan law, alleging that “[t]he
 Michigan Legislature adopted these provisions to prevent and deter vote fraud,” and claiming that
 “Secretary Benson and Wayne County violated these provisions of Michigan law”).

                                                 13
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.450 Filed 11/14/20 Page 18 of 37




 and the Michigan Board of State Canvassers to not certify the election results until they have

 verified and confirmed that all ballots that were tabulated and included in the final reported election

 results were cast in compliance with the provisions of the Michigan Election Code as set forth

 herein.” (emphasis added)).

        This Court cannot undertake such an adjudication. As the U.S. Supreme Court explained

 decades ago in Pennhurst, “the principles of federalism that underlie the Eleventh Amendment”

 prohibit a federal court from granting “relief against state officials on the basis of state law,

 whether prospective or retroactive.” 465 U.S. at 106; see also id. at 117 (“[A] federal suit against

 state officials on the basis of state law contravenes the Eleventh Amendment when . . . the relief

 sought and ordered has an impact directly on the state itself.”); In re Ohio Execution Protocol

 Litig., 709 F. App’x 779, 787 (6th Cir. 2017) (“If the plaintiff sues a state official under state law

 in federal court for actions taken within the scope of his authority, sovereign immunity bars the

 lawsuit regardless of whether the action seeks monetary or injunctive relief.”). This is true even

 where, as here, state law claims are cloaked in federal causes of action. See, e.g., Balsam v. Sec’y

 of State, 607 F. App’x 177, 183–84 (3d Cir. 2015) (holding that Eleventh Amendment bars state

 law claims even when “premised on violations of the federal Constitution”); Massey v. Coon, No.

 87-3768, 1989 WL 884, at *2 (9th Cir. Jan. 3, 1989) (affirming dismissal of suit where “on its face

 the complaint states a claim under the due process and equal protection clauses of the Constitution,

 [but] these constitutional claims are entirely based on the failure of defendants to conform to state

 law”); Six v. Newsom, 462 F. Supp. 3d 1060, 1073 (C.D. Cal. 2020) (denying temporary restraining

 order in part because Fifth and Fourteenth Amendment claims were predicated on violations of

 state law); Acosta v. Democratic City Comm., 288 F. Supp. 3d 597, 626 (E.D. Pa. 2018) (“Even

 when voters attempt to ‘tie their state law claims into their federal claims,’ the Eleventh



                                                   14
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.451 Filed 11/14/20 Page 19 of 37




 Amendment bars the state law claims.” (quoting Balsam, 607 F. App’x at 183)); Thompson v.

 Alabama, No. 2:16-CV-783-WKW, 2017 WL 3223915, at *8 (M.D. Ala. July 28, 2017) (denying

 injunction where plaintiffs’ federal constitutional claims rested on premise that state officials were

 violating state law).7

         Plaintiffs ask this Court to adjudicate whether state and local officials violated state law—

 and that’s it. As state officials, the Secretary and Michigan Board of State Canvassers (the “State

 Board”) are indisputably shielded by the Eleventh Amendment, as are, in this case, Wayne County

 and its Board of County Canvassers. Although counties are not ordinarily considered arms of the

 state for Eleventh Amendment purposes, the remedies Plaintiffs seek can only be enforced by state

 officials. See Mich. Comp. Laws § 168.842 (explaining that Secretary and State Board shall meet

 for purposes of “ascertaining and determining the result” of election); Id. § 168.46 (explaining that

 “governor shall certify” the results of the election after State Board has ascertained result); see

 also Beiersdorfer v. LaRose, 397 F. Supp. 3d 1037, 1053 (N.D. Ohio 2019) (“The county boards

 of elections and their members are also arms of the state.”); Porter v. Gore, 354 F. Supp. 3d 1162,

 1180 (S.D. Cal. 2018) (finding that Pennhurst extends to claims against local officials where effect

 would be to invalidate state law). The Eleventh Amendment bar thus extends to each Defendant

 in this case.




 7
   The Third Circuit’s decision in Pennsylvania Federation of Sportsmen’s Clubs, Inc. v. Hess, 297
 F.3d 310 (3d Cir. 2002), is instructive. There, the plaintiffs sued the Secretary of Pennsylvania’s
 Department of Environmental Protection, among others, for declaratory and injunctive relief under
 the federal Surface Mining Control and Reclamation Act of 1977 (“SMCRA”). Even though the
 plaintiffs’ allegations nominally alleged violations of the SMCRA, the court found that once the
 state’s regulatory system was approved, “jurisdiction for its administration and enforcement
 devolved on the state,” and accordingly, “prospective relief vis-à-vis that program . . . is barred in
 federal court by the Eleventh Amendment.” Id. at 325.

                                                  15
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.452 Filed 11/14/20 Page 20 of 37




        All three of Plaintiffs’ claims, including those nominally styled as federal claims, are barred

 under Pennhurst because they depend on an adjudication of Michigan law and state officials’

 interpretation of it. In Count III, Plaintiffs allege that Defendants violated Michigan Compiled

 Laws sections 168.730 and 168.734 by failing to provide election observers with adequate

 opportunities to participate in and observe the processing of ballots. See Compl. ¶¶ 85–88. But “[a]

 federal court may not enjoin a state official to follow state law.” Ohio ex rel. Skaggs v. Brunner,

 549 F.3d 468, 479 (6th Cir. 2008). Pennhurst made clear that there is no “greater intrusion on state

 sovereignty than when a federal court instructs state officials on how to conform their conduct to

 state law.” 465 U.S. at 106. Because Count III is based entirely on violations of state law, and

 seeks to enjoin state officials, it is plainly barred by the Eleventh Amendment.

        Counts I and II, in turn, are only ostensibly premised on violations of federal law; in

 actuality, resolution of these claims depends wholly on whether state officials followed state law,

 and thus they suffer from the same defect as Count III. As discussed above, when a pure issue of

 state law is simply pleaded as a federal cause of action, Pennhurst bars the claim. Count I,

 nominally pleaded in part as a federal equal protection claim, is based solely on perceived

 violations of state law. Although Plaintiffs have styled this claim as a federal cause of action, the

 substance of their allegations focuses entirely on state officials’ purported failure to “comply with

 the Michigan Election Code” by allegedly counting ineligible and illegal ballots, Compl. ¶ 77, and

 by failing to “conduct the general election in a uniform manner as required by Michigan’s Election

 Code,” id. ¶ 80. Count I’s lack of federal character is further revealed by the fact that Plaintiffs’

 theory of vote dilution cannot give rise to a federal cause of action under the Equal Protection

 Clause. See, e.g., Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL

 5997680, at *43 (W.D. Pa. Oct. 10, 2020) (vote dilution “is not an equal-protection issue”); see



                                                  16
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.453 Filed 11/14/20 Page 21 of 37




 also infra Part IV.D.2. Because Plaintiffs have not advanced a legitimate equal protection claim

 under federal law, and the actual substance of their claim is predicated on violations of state law,

 it is barred under Pennhurst.8

        Count II, Plaintiffs’ claim under the Elections and Electors Clauses, is barred for the same

 reason. Plaintiffs’ sole allegation is that Defendants violated these clauses by “preventing

 Republican challengers from meaningfully observing and participating in the ballot processing and

 counting process” in violation of Michigan’s Election Code. Compl. ¶¶ 81–84. To support this

 claim, Plaintiffs spend a large portion of the Complaint discussing state election law, see id. ¶¶ 18–

 23, 56, 67, 69–72, and the complaint repeatedly alleges that state and county officials violated state

 law, see id. ¶¶ 24, 57–59, 66. Thus, Count II is also barred by the Eleventh Amendment.

        The distinction between actual federal claims under the Elections and Electors Clauses

 and, as here, state law claims merely masquerading as federal claims becomes apparent when

 looking at other cases brought under these constitutional provisions. In Cook v. Gralike, for

 example, the U.S. Supreme Court struck down a Missouri law that mandated a ballot designation

 for any congressional candidate who refused to commit to term limits after concluding that such a

 rule constituted a “‘regulation’ of congressional elections” under the Elections Clause. 531 U.S.

 510, 525–26 (2001) (quoting U.S. Const. art. I, § 4, cl. 1). And in Arizona State Legislature v.

 Arizona Independent Redistricting Commission, the Supreme Court upheld a law that delegated

 the redistricting process to an independent commission after reaffirming that “the Legislature” as

 used in the Elections Clause includes “the State’s lawmaking processes.” 576 U.S. 787, 824

 (2015). In these cases, the task of federal courts was to measure state laws against federal mandates



 8
  Plaintiffs also bring Count I under the Equal Protection Clause of the Michigan Constitution, see
 Compl. ¶ 77; see also Mich. Const. art. I, § 2, which is indisputably barred by Pennhurst.

                                                  17
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.454 Filed 11/14/20 Page 22 of 37




 set out under the Elections Clause—in the former, what is a “regulation”; in the latter, who is “the

 Legislature.” No such federal question is posed here. Instead, the only issue presented in Plaintiffs’

 complaint is whether officials conformed to Michigan’s Election Code. No amount of hand-

 waving or ex post rationalization can change the simple fact that Count II, like Plaintiffs’ other

 claims, is premised solely on violations of state law. All of their claims are therefore barred by the

 Eleventh Amendment.9

 C.     Plaintiffs lack standing.

        Even if this Court does not abstain, this action should be dismissed because Plaintiffs lack

 both Article III and prudential standing to bring their claims.

        “The doctrine of standing asks whether a litigant is entitled to have a federal court resolve

 his grievance. This inquiry involves ‘both constitutional limitations on federal-court jurisdiction

 and prudential limitations on its exercise.’” Kowalski v. Tesmer, 543 U.S. 125, 128 (2004) (quoting

 Warth v. Seldin, 422 U.S. 490, 498 (1975)). To avoid dismissal on Article III grounds, a plaintiff

 must show (1) an injury in fact, meaning “an invasion of a legally protected interest” that is

 “concrete and particularized” and “actual or imminent, not conjectural or hypothetical”; (2) a

 causal connection between the injury and the defendant’s conduct, and (3) a likelihood that the

 injury will be redressed by a favorable decision from the court. Spokeo, Inc. v. Robins, 136 S. Ct.


 9
   Notably, federal courts regularly reject state law claims against state officials in litigation
 involving election administration. See, e.g., Ohio Republican Party v. Brunner, 543 F.3d 357, 360–
 61 (6th Cir. 2008) (Pennhurst bars claim that Secretary of State violated state election law); Acosta,
 288 F. Supp. 3d at 628 (Eleventh Amendment bars Pennsylvania Election Code claims); Veasey
 v. Perry, 29 F. Supp. 3d 896, 922 (S.D. Tex. 2014) (Eleventh Amendment bars claim that state
 officials violated state constitution); Common Cause/Ga. v. Billups, 406 F. Supp. 2d 1326, 1358–
 59 (N.D. Ga. 2005) (same). This is unsurprising; federal and presidential elections in particular are
 entirely administered by the states, under rules proscribed by state law. See Chiafalo v.
 Washington, 140 S. Ct. 2316, 2324 (2020) (U.S. Constitution “gives the States far-reaching
 authority over presidential electors, absent some other constitutional constraint”).



                                                  18
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.455 Filed 11/14/20 Page 23 of 37




 1540, 1547–48 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).

 Additionally, prudential considerations require that “a plaintiff generally must assert his own legal

 rights and interests, and cannot rest his claim to relief on the legal rights or interests of third

 parties.” Int’l Union v. Dana Corp., 278 F.3d 548, 559 (6th Cir. 2002) (quoting Warth, 422 U.S.

 at 499).

         1.      Plaintiffs do not allege harms sufficient to satisfy Article III standing.

         Plaintiffs lack Article III standing because they fail to allege any “concrete and

 particularized” injuries-in-fact. Lujan, 504 U.S. at 560–61. They do not allege that they were

 deprived of the right to vote, nor that they or any voter submitted an absentee ballot that was

 improperly rejected. See Bognet v. Sec’y of Commonwealth, No. 20-3214, slip op. at 36 (3d Cir.

 Nov. 13, 2020) (attached as Ex. 15).

         Instead, Plaintiffs assert a generalized entitlement to have Defendants follow certain

 procedures in canvassing other voters’ lawfully cast ballots—an injury premised on “group

 political interests, not individual legal rights” that is therefore noncognizable under Article III. Gill

 v. Whitford, 138 S. Ct. 1916, 1933 (2018). Plaintiffs have not suffered an injury-in-fact from what

 they apparently feel was an improper application of Michigan’s challenger laws and other election

 procedures. That “injury is precisely the kind of undifferentiated, generalized grievance about the

 conduct of government that [the U.S. Supreme Court has] refused to countenance in the past.”

 Lance v. Coffman, 549 U.S. 437, 442 (2007) (per curiam). And “[i]t is quite different from the

 sorts of injuries alleged by plaintiffs in voting rights cases where” the Supreme Court has found

 standing. Id. (citing Baker v. Carr, 369 U.S. 186, 207–08 (1962)); see also Bognet, slip op. at 21

 (attached as Ex. 15). Plaintiffs’ dissatisfaction with the administration of the election does not

 constitute a concrete, particularized injury-in-fact under Article III.



                                                    19
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.456 Filed 11/14/20 Page 24 of 37




           Plaintiffs also advance the theory that their votes have been “diluted” by the counting of

 other, supposedly unlawful votes. See, e.g., Compl. ¶ 77. But this purported injury of vote-dilution-

 through-unlawful balloting has been repeatedly rejected by federal courts across the country as a

 viable basis for standing, and for good reason: any purported vote dilution somehow caused by the

 counting of allegedly improper votes would affect all Michigan voters, not only Plaintiffs, and

 therefore constitutes a generalized grievance that cannot support standing. See, e.g., Bognet, slip

 op. at 36–44 (rejecting similar vote-dilution injury as “paradigmatic generalized grievance that

 cannot support standing” (quoting Bognet v. Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *4

 (W.D. Pa. Oct. 28, 2020))) (attached as Ex. 15); Donald J. Trump for President, Inc. v. Cegavske,

 No. 2:20-CV-1445 JCM (VCF), 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020); Martel v.

 Condos, No. 5:20-cv-131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020); Paher v. Cegavske,

 No. 3:20-cv-00243-MMD-WGC, 2020 WL 2089813, at *5 (D. Nev. Apr. 30, 2020); Am. Civil

 Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D. Tex. 2015).

           The Trump Campaign also lacks standing to bring these claims. Whatever injury it might

 claim on behalf of its members as to vote dilution would be just as generalized as the other

 Plaintiffs’, as would its grievances regarding the alleged misapplication of Michigan’s Election

 Code and its derivative claims under the Elections and Electors Clauses. See Bognet, slip op. at

 21, 26–27 (finding candidate lacked standing to bring challenges under Elections and Electors

 Clauses) (attached as Ex. 15). And—conspicuously—at no point does the Trump Campaign

 suggest, let alone demonstrate, that the allegedly fraudulent votes cast and counted in this election

 cost Donald Trump the election. All Plaintiffs lack standing, and this Court cannot adjudicate their

 claims.




                                                  20
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.457 Filed 11/14/20 Page 25 of 37




        2.      Plaintiffs’ lack prudential standing to bring Count II.

        Plaintiffs also lack prudential standing to bring Count II. “Even if an injury in fact is

 demonstrated, the usual rule is that a party may assert only a violation of its own rights.” Virginia

 v. Am. Booksellers Ass’n, 484 U.S. 383, 392 (1988). Plaintiffs’ Count II, by contrast, “rest[s] . . .

 on the legal rights or interests of third parties.’” Kowalski, 543 U.S. at 129 (quoting Warth, 422

 U.S. at 499). Specifically, Count II is predicated solely on the Michigan Legislature’s purported

 rights under the Elections and Electors Clauses. Plaintiffs have no standing to assert the Michigan

 Legislature’s rights, nor is there a need for them to do so.

        Plaintiffs assert that the Secretary and Wayne County contravened “Michigan statutes

 enacted by the legislature . . . by preventing Republican challengers from meaningfully observing

 and participating in the ballot processing and counting process,” and therefore violated the

 Elections and Electors Clauses, which vest authority over federal elections to “the Legislature.”

 Compl. ¶¶ 81–83 (quoting U.S. Const art. I, § 4, cl. 1; U.S. Const. art. II, § 1, cl. 2). Plaintiffs,

 however, have no authority or standing to assert the rights of the Michigan Legislature. See

 Corman v. Torres, 287 F. Supp. 3d 558, 573 (M.D. Pa. 2018) (per curiam) (“[T]he Elections Clause

 claims asserted in the verified complaint belong, if they belong to anyone, only to the Pennsylvania

 General Assembly.”); Bognet, slip op. at 22 (similar) (attached as Ex. 15); cf. Lance, 549 U.S. at

 442 (observing that U.S. Supreme Court’s “decisions construing the term ‘Legislature’ in the

 Elections Clause [were] filed by a relator on behalf of the State rather than private citizens acting

 on their own behalf”).10 Plaintiffs are not the Michigan Legislature, and they have identified no



 10
   Although Corman and Lance specifically concerned the Elections Clause only, the Elections
 and Electors Clauses play functionally identical roles, with the former setting the terms for
 congressional elections and the latter implicating presidential elections. See Ariz. State Legislature,
 576 U.S. at 839 (Roberts, C.J., dissenting) (noting that Electors Clause is “a constitutional


                                                   21
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.458 Filed 11/14/20 Page 26 of 37




 “‘hindrance’ to the [Legislature’s] ability to protect [its] own interests.” Kowalski, 543 U.S. at 130

 (quoting Powers v. Ohio, 499 U.S. 400, 411 (1991)). “Absent a ‘hindrance’ to the third-party’s

 ability to defend its own rights, this prudential limitation on standing cannot be excused.” Corman,

 287 F. Supp. 3d at 572 (quoting Kowalski, 543 U.S. at 130). Count II should therefore be

 dismissed.11

 D.      Plaintiffs fail to state claims on which relief can be granted.

         Even if this Court had jurisdiction to consider Plaintiffs’ claims, their complaint should be

 dismissed pursuant to Rule 12(b)(6). Plaintiffs’ constitutional and statutory claims fail as a matter

 of law, and they have failed to create a plausible inference of widespread fraud and malfeasance

 that justifies the extraordinary relief they seek from this Court.

         1.      Plaintiffs’ claims are simply not plausible.

         Even before delving into their causes of action, Plaintiffs’ complaint fails as a matter of

 first principles. Plaintiffs in federal court must allege “enough facts to state a claim to relief that is

 plausible on its face.” Twombly, 550 U.S. at 570. Although Rule 12(b)(6) requires that allegations

 be viewed in the light most favorable to the nonmovant, this posture does not dispense with Rule

 8’s mandate of basic plausibility.




 provision with considerable similarity to the Elections Clause”); Foster v. Love, 522 U.S. 67, 69
 (1997) (referring to Electors Clause as Elections Clause’s “counterpart for the Executive Branch”);
 Millsaps v. Thompson, 259 F.3d 535, 538 (6th Cir. 2001) (same). Cases interpreting “the
 Legislature” in the context of the Elections Clause thus inform application of the Electors Clause.
 See Bognet, slip op. at 22 (applying same standing analysis to Elections Clause and Electors Clause
 claims) (attached as Ex. 15).
 11
    The Third Circuit’s recent opinion in Bognet is instructive. There, the plaintiffs—“four
 individual voters and a candidate for federal office”—brought similar challenges to Pennsylvania’s
 election rules that the court denied because “they lack standing to sue over the alleged usurpation
 of the General Assembly’s rights under the Elections and Electors Clauses.” Bognet, slip op. at
 22–23 (attached as Ex. 15).

                                                    22
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.459 Filed 11/14/20 Page 27 of 37




        Plaintiffs have utterly failed in this regard. At heart, their complaint suggests a massive,

 coordinated effort among election officials and volunteers to perpetrate electoral fraud,

 disenfranchise Republicans, and swing a presidential election—all under the gaze of dozens of

 election challengers whose presence and oversight at counting facilities is confirmed by the

 hundreds of pages of affidavits from election challengers that Plaintiffs include with their

 complaint. And yet despite this intense scrutiny, all Plaintiffs can produce to support their narrative

 of widespread malefaction are isolated allegations of apparent misconduct and allegedly suspicious

 activities, couched in vague terms without any specific details—such as how many allegedly

 invalid ballots were counted, how many ballots were allegedly altered, and how many ballots were

 supposedly duplicated incorrectly.12

        The U.S. Supreme Court has instructed that “[d]etermining whether a complaint states a

 plausible claim for relief” is “a context-specific task that requires the reviewing court to draw on

 its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). It

 challenges both experience and common sense to accept Plaintiffs’ overarching theory of

 widespread fraud, and under applicable pleading standards, this Court need not credit their




 12
    Indeed, fundamental pleading standards require “[a]t a minimum” that allegations of fraud
 “specify the ‘who, what, when, where, and how’ of the alleged fraud.” Sanderson v. HCA-
 Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (quoting United States ex rel. Thompson v.
 Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir.1997)); see also id. (concluding that
 plaintiffs failed to satisfy pleading standard where they included nothing “to alert the defendants
 ‘to the precise misconduct with which they are charged and [to] protect[] defendants against
 spurious charges of immoral and fraudulent behavior’” (alterations in original) (quoting United
 States ex rel. Clausen v. Lab’y Corp. of Am., 290 F.3d 1301, 1310 (11th Cir. 2002))); Costantino,
 slip op. at 2 (noting that “[i]n cases of alleged fraud, the Plaintiff must state with particularity the
 circumstances constituting the fraud” and denying challenge to Wayne County’s returns where, as
 here, plaintiffs provided affidavits containing vague and unspecific allegations of misconduct)
 (attached as Ex. 13).

                                                   23
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.460 Filed 11/14/20 Page 28 of 37




 unwarranted factual inferences. Plaintiffs’ claims just don’t add up. That is not merely a practical

 reality—it is a fatal substantive shortcoming.

        2.      Plaintiffs have not pleaded a cognizable equal protection claim.

        Even if Plaintiffs’ allegations were plausible, Count I would not state a viable equal

 protection claim. This claim is premised on Plaintiffs’ assertion that “Wayne County’s failure to

 allow challengers and its counting of ineligible and illegal ballots that did not comply with the

 Michigan Election Code diluted the lawful ballots of these plaintiffs and of other Michigan voters

 and electors in violation of the United States Constitution and the Michigan Constitution guarantee

 of equal protection.” Compl. ¶ 77. But vote dilution is a viable basis for federal claims only in

 certain contexts, such as when laws are crafted that structurally devalue one community’s votes

 over another’s. See, e.g., Bognet, slip op. at 34–35 (“[V]ote dilution under the Equal Protection

 Clause is concerned with votes being weighed differently.”) (attached as Ex. 15); Republican Party

 of Pa. v. Cortés, 218 F. Supp. 3d 396, 406–07 (E.D. Pa. 2016); see also Reynolds v. Sims, 377 U.S.

 533, 568 (1964) (“Simply stated, an individual’s right to vote for state legislators is

 unconstitutionally impaired when its weight is in a substantial fashion diluted when compared with

 votes of citizens living in other parts of the State.”). In these cases, which are grounded in the

 Equal Protection Clause,13 plaintiffs allege that their votes are devalued as compared to similarly

 situated voters in other parts of the state. See Reynolds, 377 U.S. at 567–68.

        Here, by contrast, Plaintiffs’ equal protection claim is premised on the theory that if some

 unlawful absentee ballots evade detection, then the lawful ballots of all other voters are diluted.


 13
   While Plaintiffs bring Count I under the Equal Protection Clauses of both the U.S. and Michigan
 Constitutions, see Compl. ¶ 77; see also Mich. Const. art. I, § 2, “the equal protection guaranty of
 the Michigan Constitution is applied under the same standards as the corresponding provision of
 the federal constitution.” People v. Walker, 354 N.W.2d 312, 317 (Mich. Ct. App. 1984) (citing
 Fox v. Mich. Emp. Sec. Comm’n, 153 N.W.2d 644, 647 (Mich. 1967)).

                                                  24
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.461 Filed 11/14/20 Page 29 of 37




 But “[t]his conceptualization of vote dilution—state actors counting ballots in violation of state

 election law—is not a concrete harm under the Equal Protection Clause of the Fourteenth

 Amendment.” Bognet, slip op. at 33 (attached as Ex. 15). Indeed, Plaintiffs cannot identify a single

 precedent adopting their theory.14 This is unsurprising: the claim of vote dilution based on fears of

 potential fraud is fundamentally speculative and applies to all voters equally, making it an ill-fit

 for an equal protection challenge. Cf. Mays v. LaRose, 951 F.3d 775, 785 (6th Cir. 2020) (“All

 binding authority to consider the burdensome effects of disparate treatment on the right to vote has

 done so from the perspective of only affected electors—not the perspective of the electorate as a

 whole.”).

        Ultimately, “[t]he Constitution is not an election fraud statute.” Minn. Voters All. v. Ritchie,

 720 F.3d 1029, 1031 (8th Cir. 2013) (quoting Bodine v. Elkhart Cnty. Election Bd., 788 F.2d 1270,

 1271 (7th Cir. 1986)), and it “d[oes] not authorize federal courts to be state election monitors.”

 Gamza v. Aguirre, 619 F.2d 449, 454 (5th Cir. 1980). Even “a deliberate violation of state election

 laws by state election officials does not transgress against the Constitution.” Shipley v. Chi. Bd. of

 Election Comm’rs, 947 F.3d 1056, 1062 (7th Cir. 2020). There is simply no authority for

 transmogrifying the vote dilution line of cases into a requirement that the federal judiciary

 micromanage election procedures and, in its zeal to enforce election statutes, disenfranchise lawful


 14
   Bush v. Gore, 531 U.S. 98 (2000) (per curiam), cited by Plaintiffs in their complaint, see Compl.
 ¶ 76, certainly does not support their claim. In Bush, the U.S. Supreme Court considered “whether
 the use of standardless manual recounts” by some, but not all, Florida counties in the aftermath of
 the 2000 presidential election violated the Equal Protection Clause. Id. at 103. In addition to being
 explicitly “limited to the present circumstances”—and thus not properly read as an expansion of
 the protections afforded by the Equal Protection Clause—the Bush Court addressed a situation
 where the counting of ballots lacked even “minimal procedural safeguards.” Id. at 109. Here, by
 contrast, Michigan law provides those requisite safeguards, and so Bush is simply inapposite. And
 Harper v. Va. State Bd. of Elections, 383 U.S. 663 (1966), also cited by Plaintiffs, see Compl. ¶ 77,
 was a case about poll taxes that had nothing to do with Plaintiffs’ theory of vote dilution.


                                                  25
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.462 Filed 11/14/20 Page 30 of 37




 voters based on nothing more than speculative and unpersuasive allegations of voter fraud. “That

 is not how the Equal Protection Clause works.” Bognet, slip op. at 35 (attached as Ex. 15); cf. Short

 v. Brown, 893 F.3d 671, 677–78 (9th Cir. 2018) (“Nor have the appellants cited any authority

 explaining how a law that makes it easier to vote would violate the Constitution.”).15 To the

 contrary, courts have routinely—and appropriately—rejected such efforts. See Minn. Voters All.,

 720 F.3d at 1031–32 (affirming Rule 12(b)(6) dismissal of vote dilution claim); see also Partido

 Nuevo Progresista v. Perez, 639 F.2d 825, 827–28 (1st Cir. 1980) (per curiam) (rejecting challenge

 to purportedly invalid ballots because “case does not involve a state court order that

 disenfranchises voters; rather it involves a [] decision that enfranchises them—plaintiffs claim that

 votes were ‘diluted’ by the votes of others, not that they themselves were prevented from voting”);

 Boockvar, 2020 WL 5997680, at *67–68 (rejecting Trump Campaign’s equal protection challenge

 to poll-watcher restrictions grounded in vote-dilution theory because restrictions did not burden

 fundamental right, including right to vote, or discriminate based on suspect classification); Cook

 Cnty. Republican Party v. Pritzker, No. 20-cv-4676, 2020 WL 5573059, at *4 (N.D. Ill. Sept. 17,

 2020) (denying motion to enjoin law expanding deadline to cure votes because plaintiffs did not

 show how alleged voter fraud would dilute their votes); Cortés, 218 F. Supp. 3d at 406–07

 (rejecting requested expansion of poll-watcher eligibility based on premise that voter fraud would

 dilute weight of plaintiffs’ votes).

         Because Plaintiffs have failed to articulate a cognizable equal protection claim, Count I

 should be dismissed.


 15
   Indeed, “if dilution of lawfully cast ballots by the ‘unlawful’ counting of invalidly cast ballots
 ‘were a true equal-protection problem, then it would transform every violation of state election
 law (and, actually, every violation of every law) into a potential federal equal-protection claim
 requiring scrutiny of the government’s “interest” in failing to do more to stop the illegal activity.’”
 Bognet, slip op. at 34 (quoting Boockvar, 2020 WL 5997680, at *46) (attached as Ex. 15).

                                                   26
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.463 Filed 11/14/20 Page 31 of 37




        3.      Plaintiffs’ Election Code claim fails as a matter of law.

        Count III of Plaintiffs’ complaint alleges that Defendants violated Michigan laws relating

 to election challengers by “denying Republican challengers’ rights to meaningfully observe and

 participate in the ballot processing and counting process.” Compl. ¶¶ 85–88. But they identify no

 law or precedent that gives them a private right of action to vindicate these interests or otherwise

 use the judiciary to enact their preferred level of electoral scrutiny. See Polasek-Savage, slip op.

 at 3 (“[I]t is not apparent plaintiffs have a clear legal right to request that their chosen number of

 election challengers be permitted at an absent voter counting board.”) (attached as Ex. 10); Kraus

 v. Cegavske, No. 20 OC 00142 1B, slip op. at 11 (Nev. Dist. Ct. Oct. 29, 2020) (denying mandamus

 because Trump Campaign and others “failed to cite any constitutional provision, statute, rule, or

 case that supports . . . request” for increased access to mail ballot processing and counting)

 (attached as Ex. 16), stay denied, No. 82018 (Nev. Nov. 3, 2020); Cortés, 218 F. Supp. 3d at 413–

 14 (similar). Even if they could bring this claim, Plaintiffs never allege that Republican or any

 other challengers were altogether deprived of the opportunity to fulfill their statutory roles, or that

 there were insufficient Republican challengers at TCF Center. Cf. Compl. ¶¶ 27–29 (alleging only

 that certain challengers were denied access, not that overall number of challengers was

 insufficient). Nor have Plaintiffs identified any statutory provisions or other authority that require

 the level of access to which they now claim they were entitled, let alone suggest that election

 officials’ employment of basic social-distancing guidelines precluded meaningful observation.

        Moreover, individuals have no legal right to serve as challengers, as recent court

 decisions—some involving the Trump Campaign itself—have underscored. See, e.g., Boockvar,

 2020 WL 5997680, at *67 (“[T]here is no individual constitutional right to serve as a poll watcher.”

 (quoting Pa. Democratic Party v. Boockvar, No. 133 MM 2020, 2020 WL 5554644, at *30 (Pa.



                                                   27
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.464 Filed 11/14/20 Page 32 of 37




 Sept. 17, 2020))); Cortés, 218 F. Supp. 3d at 408 (similar); Cotz v. Mastroeni, 476 F. Supp. 2d.

 332, 364 (S.D.N.Y. 2007) (collecting cases and concluding that “poll watching . . . has no distinct

 First Amendment protection”).

         Even if Plaintiffs could assert claims under the Michigan Election Code’s challenger

 provisions, they seek a remedy totally divorced from these laws. To remedy the procedural

 violations Defendants allegedly facilitated—which, for the most part, consisted of the refusal to

 allow observers to stand marginally closer to what they were observing—Plaintiffs seek to restrain

 certification of Wayne County’s returns, an astonishing request wholly unmoored from Michigan’s

 Election Code. Indeed, the consequences of violating the challenger provisions are clear,

 unequivocal, and do not provide the relief Plaintiffs seek. Specifically,

         [a]ny officer or election board who shall prevent the presence of any such
         challenger as above provided, or shall refuse or fail to provide such challenger with
         conveniences for the performance of the duties expected of him, shall, upon
         conviction, be punished by a fine not exceeding $1,000.00, or by imprisonment in
         the state prison not exceeding 2 years, or by both such fine and imprisonment in the
         discretion of the court.

 Mich. Comp. Laws § 168.734. Michigan law does not contemplate a complete cessation of

 certification or the sort of judicial intervention Plaintiffs seek in their prayer for relief. See Compl.

 30–31. And Plaintiffs identify no other authority permitting such a drastic remedy for perceived

 violations of Michigan’s Election Code.16


 16
   Although not clearly tied to Count III, Plaintiffs ask this Court for “[a]n order directing the board
 of county canvassers and the board of state canvassers, with challengers present and meaningfully
 able to observe, to obtain and review the video of unattended remote ballot drop boxes.” Compl.
 31; see also id. ¶¶ 56–59 (describing drop box requirements). But Plaintiffs identify no authority,
 statutory or otherwise, conferring this privilege. Indeed, it is “[t]he city or township clerk” who
 “must use video monitoring of [any outdoor] drop box to ensure effective monitoring of that drop
 box,” not election challengers or anyone else. Mich. Comp. Laws § 168.761d(4)(c) (emphasis
 added). Similarly, although the complaint includes allegations regarding the “Dominion Voting
 Systems election management system and voting machines,” Compl. ¶¶ 60–67, it conspicuously
 lacks any authority entitling Plaintiffs “to observe when the accuracy of each piece of tabulating


                                                    28
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.465 Filed 11/14/20 Page 33 of 37




        4.       Plaintiffs have not pleaded a viable claim under the Elections and Electors
                 Clauses.

        Finally, Count II—Plaintiffs’ claim under the Elections and Electors Clauses, see Compl.

 ¶¶ 81–84—also fails as a matter of law. As discussed above, Plaintiffs lack Article III and

 prudential standing to assert a claim under these provisions. See Part IV.C.1–2 supra. And even if

 they had standing, Count II is predicated entirely on the alleged statutory violations contained in

 Count III. See Compl. ¶¶ 83–84. The claims therefore rise and fall together, and Count II must also

 be dismissed.

        In any event, even accepting Plaintiffs’ allegations as true, not every violation of a state’s

 election code triggers a constitutional claim. It simply cannot be the case, as Plaintiffs suggest, that

 any deviation from statutory election procedures, no matter how limited, automatically constitutes

 a violation of the Elections and Electors Clauses because the election was not held in the “Manner”

 prescribed by the Legislature. Plaintiffs do not claim a wholesale or systematic departure from the

 Election Code; instead, they allege at most only isolated deviations, many relating to protocols

 motivated by the exigencies of conducting an election during an unprecedented pandemic. Cf. Wise

 v. Circosta, Nos. 20-2104, 20-2107, 2020 WL 6156302, at *18 (4th Cir. Oct. 20, 2020) (en banc)

 (Wilkinson & Agee, JJ., dissenting) (“We do not question the ability of . . . state election boards[]

 to make minor ad hoc changes to election rules in response to sudden emergencies.”). Plaintiffs’

 allegations, therefore, do not give rise to a violation of these constitutional provisions.

 E.     Plaintiffs are not entitled to the relief they seek.

        Even if this Court had jurisdiction over this matter, and Plaintiffs had pleaded viable causes

 of action, they would not be entitled to the extraordinary relief they seek. Rather than remedying



 equipment is determined,” id. at 30, or even any suggestion that these machines experienced issues
 in Wayne County.

                                                   29
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.466 Filed 11/14/20 Page 34 of 37




 a constitutional violation, their requested relief would in fact violate Michiganders’ constitutional

 rights. Accordingly, the Court should strike Plaintiffs’ prayer for relief to the extent that it denies

 eligible Michigan voters their fundamental right to vote.

        Plaintiffs ask this Court to enjoin Defendants from certifying Michigan’s results “until they

 have verified and confirmed that all ballots that were tabulated and included in the final reported

 election results were cast in compliance with the provisions of the Michigan Election Code as set

 forth herein.” Compl. 30. This Court could not grant such relief even if it found in Plaintiffs’ favor.

 The ballots have been processed and removed from their envelopes (which are the only sources of

 identifying information), and thus there is no way to identify, let alone isolate, ballots that were

 “meaningfully” observed by the Trump Campaign’s observers during the canvassing process.

 Plaintiffs are simply too late; the count has concluded, the votes have been tallied, and the genie

 cannot be put back in the bottle.

        Nor is Plaintiffs’ extraordinary request to enjoin Defendants from certifying the election a

 proper remedy. It is only in the rarest of circumstances that federal courts have taken such drastic

 measures to prevent the certification of results, and only where the evidence established that there

 was a fundamental failure of the electoral process. See Stein v. Cortés, 223 F. Supp. 3d 423, 438

 (E.D. Pa. 2016) (collecting cases). Plaintiffs’ allegations do not give rise to the type of systemic

 fraud or constitutional violations that might justify such drastic relief. Instead, to the extent the

 Trump Campaign “alleges that the candidate is aggrieved on account of fraud or mistake in the

 canvass of the votes,” it is not without remedy and can instead pursue a recount under Michigan

 Compiled Laws section 168.872. See Costantino, slip op. at 10–12 (describing remedies under

 Michigan law for election challenges) (attached as Ex. 13). Accordingly, because Plaintiffs’

 gambit to circumvent the will of the Michigan electorate “has no essential or important relationship



                                                   30
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.467 Filed 11/14/20 Page 35 of 37




 to the claim for relief,” their prayer for relief reflecting this inordinate request should be dismissed

 or, in the alternative, stricken under Rule 12(f) as immaterial. Rees v. PNC Bank, N.A., 308 F.R.D.

 266, 271 (N.D. Cal. 2015) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993));

 see also, e.g., Williamsburg Commons Condo. Ass’n v. State Farm Fire & Cas. Co., 907 F. Supp.

 2d 673, 680 (E.D. Pa. 2012) (granting motion to dismiss requested relief).

        Plaintiffs’ requested relief would also violate the constitutional rights of Michigan voters.

 Reading their allegations and prayer for relief as a whole, what Plaintiffs truly seem to seek is the

 wholesale discarding of hundreds of thousands of Michigan ballots in Wayne County alone. Even

 if Plaintiffs’ allegations were true (they are not) and there were isolated and sporadic incidents in

 which Michigan’s election laws were violated—not by the voters, but by election workers—this

 could not possibly justify the widescale disenfranchisement of Michiganders. See Ne. Ohio Coal.

 for Homeless v. Husted, 696 F.3d 580, 595, 597–98 (6th Cir. 2012) (concluding that rejection of

 ballots invalidly cast due to poll worker error likely violates due process); cf. Bognet, slip op. at 8

 (considering election challenge “with commitment to a proposition indisputable in our democratic

 process: that the lawfully cast vote of every citizen must count”) (attached as Ex. 15). Throwing

 out ballots of lawful Michigan voters that were not tabulated pursuant to Plaintiffs’ preferred

 procedures “would be both outrageous and completely unnecessary.” Stein, 223 F. Supp. 3d at

 442; see also Gallagher v. N.Y. State Bd. of Elections, No. 20-5504 (AT), 2020 WL 4496849, at

 *16 (S.D.N.Y. Aug. 3, 2020) (rejecting “grossly overinclusive” election scheme that would “not

 meaningfully advance the state interest at issue”). This remedy would violate Michiganders’

 fundamental voting rights, including the Michigan Constitution’s self-executing right to vote

 absentee, Mich. Const. art. II, § 4(1)(g), which voters passed in 2018 by an overwhelming popular

 vote and took advantage of in unprecedented numbers during this past election.



                                                   31
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.468 Filed 11/14/20 Page 36 of 37




        Because it is both unjustifiably drastic and threatens the constitutional rights of Michigan

 voters, Plaintiffs’ prayer for relief should be stricken or, in the alternative, dismissed. See Rees,

 308 F.R.D. at 271.

                                      V.      CONCLUSION

        For the foregoing reasons, Proposed Intervenor-Defendants DNC and Michigan

 Democratic Party respectfully request that the Court dismiss Plaintiffs’ complaint.




                                                  32
Case 1:20-cv-01083-JTN-PJG ECF No. 10-3, PageID.469 Filed 11/14/20 Page 37 of 37




 Dated: November 14, 2020.             Respectfully submitted,

                                       /s/ Scott R. Eldridge
                                       Scott R. Eldridge (P66452)
                                       Joe M. Infante (P68719)
                                       MILLER CANFIELD
                                       One Michigan Avenue, Suite 900
                                       Lansing, Michigan 48933
                                       Telephone: (517) 483-4918
                                       eldridge@millercanfield.com
                                       infante@millercanfield.com

                                       Mary Ellen Gurewitz (P25724)
                                       CUMMINGS & CUMMINGS
                                       423 North Main Street, Suite 200
                                       Royal Oak, Michigan 48067
                                       Telephone: (248) 733-3405
                                       maryellen@cummingslawpllc.com

                                       Marc E. Elias (DC #442007)
                                       John M. Devaney (DC #375465)*
                                       Jyoti Jasrasaria (DC #1671527)
                                       PERKINS COIE LLP
                                       700 Thirteenth Street NW, Suite 800
                                       Washington, DC 20005
                                       Telephone: (202) 654-6200
                                       melias@perkinscoie.com
                                       jdevaney@perkinscoie.com
                                       jjasrasaria@perkinscoie.com

                                       William B. Stafford (WA #39849)*
                                       Jonathan P. Hawley (WA #56297)*
                                       PERKINS COIE LLP
                                       1201 Third Avenue, Suite 4900
                                       Seattle, Washington 98101
                                       Telephone: (206) 359-8000
                                       wstafford@perkinscoie.com
                                       jhawley@perkinscoie.com

                                       Counsel for Proposed Intervenor-Defendants
                                       DNC and Michigan Democratic Party

                                       *Admission pending




                                       33
